               Case 2:20-cv-00269-RSM Document 8 Filed 05/12/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   BRAD JOHN PEPER ,

 9                              Plaintiff,                  CASE NO. C20-269-RSM

10           v.                                             ORDER DISMISSING WITHOUT
                                                            PREJUDICE
11   PORT ORCHARD CORRECTIONS, et al.,

12                              Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     The case is dismissed without prejudice.

19          (3)     The Clerk is directed to send copies of this Order to the parties.

20          Dated this 12th day of May, 2020.

21

22

23
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE


     ORDER DISMISSING WITHOUT
     PREJUDICE - 1
